Citation Nr: 0722289	
Decision Date: 07/23/07    Archive Date: 08/02/07

DOCKET NO.  05-39 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an effective date earlier than January 14, 
2005, for the grant of service connection for prostate 
cancer.  

2.  Entitlement to an evaluation in excess of 10 percent for 
residuals of prostate cancer, from the initial grant of 
service connection.  

3.  Entitlement to a compensable evaluation for erectile 
dysfunction, from the initial grant of service connection.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The veteran and his wife

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from September 1965 to 
September 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 decision by the RO which 
granted service connection for residuals of prostate cancer, 
rated 10 percent disabling; erectile dysfunction, rated 
noncompensably disabling, and special monthly compensation 
based on loss of use of a creative organ; effective from 
January 14, 2005.  A personal hearing before the undersigned 
member of the Board was held in Washington, DC in May 2006.  

The claim for an initial evaluation in excess of 10 percent 
for residuals of prostate cancer is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  An original claim of service connection for residuals of 
prostate cancer was received on January 14, 2005.  

3.  Service connection for residuals of prostate cancer was 
granted by the RO in June 2005, effective from January 14, 
2005.  

4.  The earliest effective date for the establishment of 
service connection for residuals of prostate cancer is 
January 14, 2005, the date of receipt of the veteran's 
original claim.  

5.  Since service connection was granted, the veteran does 
not have penile deformity; he is in receipt of special 
monthly compensation on account of the loss of use of a 
creative organ.  


CONCLUSIONS OF LAW

1.  An effective date earlier than January 14, 2005, for the 
grant of service connection for residuals of prostate cancer 
is not assignable.  38 U.S.C.A. §§  5100, 5101(a), 5102, 
5103, 5103A, 5107, 5108, 5110(a) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.1(p),(r), 3.151(a), 3.157(b)(2), 3.159, 
3.400(b)(2) (2006).  

2.  The criteria for a compensable rating for erectile 
dysfunction, based on an initial determination, are not met.  
38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 
4.31, 4.115b, Part 4, including Diagnostic Code 7522 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claims to be adjudicated herein, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The Court held that such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Id.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim which include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court also held that the VCAA notice on the disability rating 
and effective date elements must be provided prior to an 
initial unfavorable decision by the AOJ.  Id.  

For the reasons enumerated below, there is no indication that 
there is any prejudice to the veteran by the order of the 
events in this case.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Any error in the sequence of events is not shown to 
have any effect on the case, or to be prejudicial to the 
veteran.  As such, the Board concludes that any such error is 
harmless, and does not prohibit consideration of this matter 
on the merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 
1349, 1352 (5th Cir. 1985).  

Prior to initial adjudication of the veteran's claims, a 
letter dated in March 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claims and that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claims and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran has been provided notice of what 
VA was doing to develop the claim, notice of what he could do 
to help his claim, and notice of how the claim was still 
deficient.  The veteran's service medical records and all 
private medical records identified by him have been obtained 
and associated with the claims file.  The veteran also 
testified in Washington, DC before the undersigned member of 
the Board in May 2006.  Further, the veteran has not 
identified the existence of any relevant evidence that has 
not been obtained or requested.  Clearly, from submissions by 
and on behalf of the veteran, he is fully conversant with the 
legal requirements in this case.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the 
issues to be decided herein is available and not part of the 
claims file.  

Although the veteran was not informed of the VCAA notice 
provisions pertaining to the effective date for the award of 
service under the holding in Dingess, prior to initial 
adjudication of his claim in June 2005, he was notified of 
the law and regulations pertaining to effective dates in the 
September 2005 statement of the case and was given ample 
opportunity to provide additional evidence or argument.  
Despite the absence of an initial VCAA notice provided to the 
veteran on the effective date element, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claims for an earlier 
effective date and for a compensable evaluation for his 
erectile dysfunction, and is familiar with the law and 
regulations pertaining to the claims.  Further, the Board 
observes that neither the veteran nor his representative has 
contended or argued that any defect or deficiency in the VCAA 
notice that may possibly be present has resulted in any 
prejudice in the adjudication of his appeal.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Therefore, the Board 
finds that the duty to assist and notify as contemplated by 
applicable provisions, including the VCAA, has been 
satisfied.  Accordingly, appellate review may proceed without 
prejudice to the veteran.  See Bernard v. Brown, supra.  

Effective Dates - Applicable Law and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim or a 
claim reopened after final adjudication shall be fixed in 
accordance with the fact found, but shall not be earlier than 
the date of receipt of the claim.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400 (2006).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2006).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2006).  

In cases involving service connection for presumptive 
diseases, such as prostate cancer, the effective date is the 
day following separation from service or date entitlement 
arose if the claim is received within one year of discharge 
from service; otherwise the date of receipt of a claim, or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(ii).  

The Board has considered the theory that an earlier effective 
date is warranted based on the legal criteria governing 
liberalizing legislation, and specifically, that an earlier 
effective date is in order because service connection was 
awarded as the result of a November 1996 change in the 
regulation establishing prostate cancer as a presumptive 
disease for veterans exposed to Agent Orange.

In this regard, if compensation is awarded pursuant to a 
liberalizing VA issue, the effective date of such award shall 
be fixed in accordance with the facts found, but shall not be 
earlier than the effective date of the administrative issue.  
If compensation is awarded pursuant to a liberalizing VA 
issue which became effective on or after the date of its 
issuance, in order for a claimant to be eligible for a 
retroactive payment the evidence must show that the claimant 
met all eligibility criteria for the liberalized benefit on 
the effective date of the liberalizing VA issue and that such 
eligibility existed continuously from that date to the date 
of claim.  If the liberalizing VA issue has a retroactive 
effective date, the veteran need not meet the eligibility 
criteria on the effective date.  If a claim is reviewed more 
than one year after the effective date of the liberalizing 
law or VA issue, benefits may be authorized for a period of 
one year prior to the date of receipt of the claim.  See 38 
U.S.C.A. § 5110(g); McCay v. Brown, 9 Vet. App. 183 (1996), 
aff'd 106 F.3d 1577 (Fed. Cir. 1997); 38 C.F.R. §§ 3.114, 
3.400(p).


Earlier Effective Date

The basic facts in this care are not in dispute.  The veteran 
served in Vietnam from June 1966 to June 1967, and was 
discharged from military service in September 1968.  Prostate 
cancer was added to the list of presumptive diseases 
associated with exposure to certain herbicide agents, 
effective November 7, 1996.  38 C.F.R. § 3.309(e).  

The veteran was found to have an elevated PSA on a routine 
private examination in October 2001, and was referred by his 
primary care physician to a urologist for additional 
evaluation which revealed adenocarcinoma of the prostate.  He 
underwent radical retropubic prostatectomy in December 2001, 
with good results.  (See Dr. F. J. Levine February 2002 
letter).  A Prostascint scan in September 2002 showed 
activity in the prostate bed and the veteran underwent 
radiation therapy in October and November 2002.  The medical 
evidence shows no recurrence of prostate cancer or abnormal 
elevation of his PSA since November 2002.  A claim of service 
connection for prostate cancer was received on January 14, 
2005.  By rating action in June 2005, service connection was 
established, in pertinent part, for residuals of prostate 
cancer and a 10 percent evaluation was assigned, effective 
from January 14, 2005.  

With respect to liberalizing legislation provisions, as 
noted, the November 1996 revision to the regulation to 
establish prostate cancer as a presumptive disease was 
effective on the date of publication, that being November 7, 
1996.  See Diseases Associated with Exposure to Certain 
Herbicide Agents (Prostate Cancer and Acute and Subacute 
Peripheral Neuropathy), 61 Fed. Reg. 57,586 (Nov. 7, 1996).  
Because the change in the regulation was effective on its 
date of publication, in order for the veteran to be entitled 
to an effective date based on the provisions of 38 C.F.R. § 
3.114 he must have met the criteria for a grant of service 
connection on November 7, 1996.  The diagnosis of prostate 
cancer was not established until 2001.  Because he did not 
meet all eligibility criteria on the effective date of the 
regulation, he is not entitled to one year's retroactivity 
preceding the claim for service connection.  

While the veteran believes that the effective date for the 
award of service connection for residuals of prostate cancer 
should be in October 2001, the date of a positive PSA test, 
the provisions of the law governing effective date of awards 
of benefits are clear and unambiguous.  The effective date of 
an award is generally the date of receipt of a claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  The veteran's 
contentions that he was ignorant of the VA system and its 
regulations and should not be penalized for his lack of 
knowledge is not a valid argument for the assignment of an 
earlier effective date for the award of service connection.  
Likewise, his assertions at the personal hearing that VA had 
an obligation to notify him and other veterans about 
potential VA benefits are without merit.  Lyman v. Brown, 5 
Vet. App. 194 (1993) (VA is under no legal obligation to 
individually notify every potential claimant of his or her 
possible entitlement to VA benefits.)  

In this case, the RO assigned an effective date of January 
14, 2005, the date of receipt of the veteran's original claim 
of service connection, which is the earliest date allowable 
under the applicable criteria discussed above.  38 C.F.R. 
§ 3.400(b)(2)(ii).  Consequently, the Board concludes that it 
has no alternative but to find that the veteran's claim for 
an effective date earlier than that allowable by law lacks 
legal merit and must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).  Accordingly, the appeal is denied.  



Increased Ratings In General

The issues on appeal arise from an original claim for 
compensation benefits.  As held in AB v. Brown, 6 Vet. App. 
35, 38, (1993), where the claim arises from an original 
rating, the claimant will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation.  See also 
Fenderson v. West, 12 Vet. App. 119 (1999) (holding that at 
the time of an initial rating, separate [staged] ratings may 
be assigned for separate periods of time based on the facts 
found).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

Erectile Dysfunction

Initially, the Board notes that the veteran has never been 
examined by VA and testified that all of his medical 
treatment for prostate cancer has been by private physicians.  
All of the private medical records identified by the veteran 
have been obtained and associated with the claims file.  With 
respect to the specific issue of an increased evaluation for 
his erectile dysfunction, the Board finds that the private 
medical reports are sufficiently detailed to evaluate the 
severity of this disability, and that remanding this issue 
for a VA examination would not produce any additional 
probative evidence or benefit flowing to the veteran.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant are to be 
avoided); see also, 38 C.F.R. § 3.326(b).  As will be readily 
apparent in the discussion below, the criteria for a 
compensable evaluation for erectile dysfunction are specific 
and do not allow for subjectivity.  In this case, the veteran 
does not claim nor does the objective evidence demonstrate 
that he satisfied the criteria for a compensable evaluation 
at any time during the pendency of this appeal.  Thus, 
remanding the issue for an examination would serve no useful 
purpose and would only delay adjudication of this issue.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  

The veteran's erectile dysfunction has been evaluated as 
noncompensably disabling under Diagnostic Code (DC) 7522, 
which provides for a 20 percent rating for deformity of the 
penis with loss of erectile power.  

In order to be assigned a 20 percent evaluation, two distinct 
elements are required: the veteran must have a penile 
deformity and the loss of erectile power.  38 C.F.R. 
§ 4.115b, DC 7522 (2006).  

It should be noted that the veteran has already been assigned 
a separate award of special monthly compensation under 38 
C.F.R. § 3.350(a), based on loss of use of a creative organ.  
However, the question before the Board is whether a schedular 
compensable rating should be assigned under the Rating 
Schedule for erectile dysfunction.  

Based on the evidence of record, the Board finds that an 
evaluation higher than zero percent for erectile dysfunction 
is not warranted.  While the veteran has loss of erectile 
power, the medical evidence of record neither indicates nor 
does the veteran contend that he has any deformity of his 
penis.  The private medical reports of record, including an 
office note in January 2006, showed that while the veteran 
has difficulty with erectile dysfunction and reportedly can 
achieve about 75 percent of rigidity, there was no deformity 
of the penis.  In fact, all of the medical reports of record 
from 2001 to the present do not show any deformity of the 
penis.  Without evidence of deformity of the penis, there is 
no basis for the assignment of a compensable evaluation for 
the veteran's erectile dysfunction.  




ORDER

Entitlement to an effective date earlier than January 14, 
2005, for the grant of service connection for residuals of 
prostate cancer, is denied.  

A compensable evaluation for erectile dysfunction, is denied.  


REMAND

The veteran testified that he has chronic genitourinary 
problems and believes that his symptoms are more severe than 
is reflected by the 10 percent evaluation currently assigned.  
The residuals of the veteran's prostate cancer is evaluated 
under Diagnostic Code 7528, which provides that, absent of 
local reoccurrence or metastasis, the disability is to be 
rated on the residuals of voiding dysfunction or renal 
dysfunction, whichever is predominant.  See 38 C.F.R. 
§ 4.115b (2006).

In this case, the objective findings from the private medical 
reports of record are not sufficiently detailed to evaluate 
the severity of the residuals of the veteran's prostate 
cancer.  Given the absence of relevant clinical information, 
the Board finds that the current medical evidence of record 
is inadequate and that further development is necessary.  The 
duty to assist includes providing a thorough and 
contemporaneous medical examination, especially where it is 
necessary to determine the current level of a disability.  
Peters v. Brown, 6 Vet. App. 540, 542 (1994).  

When, during the course of review, the Board determines that 
further evidence or clarification of the evidence essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (2006).  Where, as 
here, the record before the Board is inadequate to render a 
fully informed decision, a remand is required in order to 
fulfill the statutory duty to assist.  Ascherl v. Brown, 4 
Vet. App. 371, 377 (1993).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for residuals 
of prostate cancer since January 2006.  
After securing the necessary release, the 
AMC should attempt to obtain copies of 
all medical records from the identified 
treatment sources not already of record, 
and associate them with the claims 
folder.  If records cannot be obtained, 
this should be noted in the claims 
folder, and the veteran should be 
notified and so advised.  

2.  The veteran should be afforded a VA 
genitourinary examination to determine 
the current severity of any residuals of 
prostate cancer.  The claims folder must 
be made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  All indicated 
tests should be accomplished and the 
findings reported in detail.  The 
examiner should note the extent to which 
the veteran experiences voiding 
dysfunction (including urine leakage, 
frequency, or obstructed voiding) or 
renal dysfunction.  

If the veteran suffers from voiding 
dysfunction that requires the use of 
absorbent materials, these determinations 
should be expressed in terms of rate at 
which the absorbent materials must be 
chanced on a per day basis.  If the 
veteran suffers from renal dysfunction, 
examination determinations should be 
expressed in terms of the veteran's 
general health condition, including 
functionality of his kidney and other 
organ systems; whether the veteran 
suffers from hypertension, to include 
blood pressure readings; whether 
albuminuria is present in the veteran's 
urine; and whether the veteran suffers 
from edema.  The examination should 
include a complete rationale for the 
opinions expressed.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  If feasible, a 
copy of all notifications should be 
associated with the claims folder.  The 
veteran is advised that his failure to 
report for a scheduled examination 
without good cause may have an adverse 
effect on his claims.  

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
residuals of prostate cancer have been 
provided by the examiner.  If not, the 
report must be returned for corrective 
action.  38 C.F.R. § 4.2 (2006).  

5.  After the requested development has 
been completed, the AMC should adjudicate 
the merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA and 
implementing regulations, and any 
additional information obtained as a 
result of this remand.  If the benefits 
sought on appeal remain denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and given the opportunity to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


